DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all elements of the EEG biofeedback system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 18, line 27 reads “from users individual sensors”, but should read --from users’ individual sensors—
Pages 23 and 25 reference a “task (e)”, but task (e) is not identified or explained in the specification. 
Page 25 reads “as set forth in Claim 1” and “as set forth in Claim 4”, but should read “as set forth in the claims” since the claims may be renumbered/cancelled upon allowance. 
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, Lines 1-2 state “ a biofeedback apparatus in the form of a head-mountable device including”, but should read --a head-mountable biofeedback apparatus including--.
Claim 5, Line 3 states “teach letters, predetermined text”, but should read --teach letters or predetermined text-- or --teach letters and predetermined text--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses a personal electronic device with a software module/application on a portable electronic device and EEG signals that are read and then translated to feedback. In addition,  a biofeedback apparatus in the form of a head-mountable device including an electrode array for measuring bioelectrical signals generated by a cerebral cortex of a user's brain and a computer device receiving and analyzing data collected by said biofeedback apparatus and providing audiovisual feedback to the user is disclosed. 
Regarding claim 1, the connection between the computer device and the biofeedback apparatus is not described. Whether the computer device is incorporated into the head-mountable device is not made apparent. The algorithms or programming that analyze the data collected to provide the audiovisual feedback is not disclosed. How the system selects/determines audiovisual feedback to drive the intended use in features (a)-(d) is not made apparent. For features (c) and (d), the mechanism of finding “channels with maximum absolute power of theta” is not disclosed. 
Claims 2-6 inherit these same deficiencies. 
Regarding claim 4, how the multisensory learning process is implemented by the biofeedback system is not disclosed. As disclosed, it reads as though the multi-sensory learning is external to the claimed system. If included in the system, how is it incorporated with the audiovisual feedback from the EEG signals is not disclosed.
Claims 5 and 6 inherit these same deficiencies.
Regarding claim 5, similarly to claim 4, the use of pictures, sound and video to teach letters, or predetermined text as multi-sensory learning, and how it is incorporated into the biofeedback apparatus is not disclosed. The claim reads as though pictures, sound and video to teach letters, or predetermined text are presented at the same time as the user is present audiovisual biofeedback. The mechanism to accomplish this is not disclosed.
Regarding claim 6, how the biofeedback system is configured to increase Beta-1 and/or Beta-2 waves if received EEG signals are below an EEG signal threshold value derived from norm data of EEG signals of healthy people and people with learning disabilities is not disclosed. The mechanism for the system to trigger an increase in Beta-1 and/or Beta-2 waves (audiovisual feedback is assumed, but what initiates the start of the feedback) is not disclosed. How the system derives a threshold value from norm data of EEG signals of healthy people and people with learning disabilities is not disclosed.
Regarding claim 7, how the system selects/determines biofeedback to drive the intended use in features (a)-(d) is not made apparent. For features (c) and (d), the mechanism of finding “channels with maximum absolute power of theta” is not disclosed. How the multisensory learning process is implemented by the biofeedback system is not disclosed. As disclosed, it reads as though the multi-sensory learning is external to the claimed system. If included in the system, how is it incorporated with the audiovisual feedback from the EEG signals is not disclosed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 1, the phrase "at least 10 minutes" in steps (a) and (b) renders the claim indefinite because it is not clear if the time of  "at least 10 minutes" is referring to a period of feedback or a period of reduction of delta or theta waves. 
Regarding claim 1, the phrase "by performing of features (a) and (b) above" in steps (c) and (d) renders the claim indefinite because it is not clear if all of the limitations of (a) and (b) result in the reduction in absolute theta waves and how finding channels relates to the limitations of (a) and (b). It also is unclear how features (a) and (b) impact the right hemisphere of the brain since Broca’s area and Wernicke’s area are located in the left hemisphere.  
Regarding claim 1, the phrase "find channels" in steps (c) and (d) renders the claim indefinite because it is not clear if the channels are referring to EEG electrode inputs. The specification does not provide a read on this.
Claims 2-6 inherit the same deficiencies.
Regarding claim 2, the phrase “read by electrodes F3, F7 and FC5” renders the claim indefinite because it is not clear if the electrodes are included in the electrode array in claim 1 and therefore there is not antecedent basis for electrodes F3, F7 and FC5. The specification does not provide a read on this.
Regarding claim 3, the phrase “read by electrode T7” renders the claim indefinite because it is not clear if the electrode is included in the electrode array in claim 1 and therefore there is not antecedent basis for electrode T7. The specification does not provide a read on this.
Regarding claim 4, the phrase “during a cognitively active period induced by a multi-sensory learning process” renders the claim indefinite because it is not clear if the multi-sensory learning process is incorporated into the biofeedback system or is a separate process from the system. The specification does not provide a read on this. 
Claims 5-6 inherit the same deficiencies.
The term “norm data” in claim 6 is a relative term which renders the claim indefinite. The term “norm data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How the values are derived from “norm data” and what is included in “norm data” is not clear from the claim or the specification.
The term “healthy people” in claim 6 is a relative term which renders the claim indefinite. The term “healthy people” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes “healthy people” is not clear from the claim or the specification.
Regarding claim 7, the phrase "at least 10 minutes" in steps (a) and (b) renders the claim(s) indefinite because it is not clear if the time of  "at least 10 minutes" is referring to a period of feedback or a period of reduction of delta and theta waves. 
Claim 7 recites the limitations "the steps" in line 2, “the human brain” in lines 3 and 5, and “the audiovisual feedback” in lines 3-6.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7, the phrase "at least 10 minutes" in steps (a) and (b) renders the claim indefinite because it is not clear if the time of  "at least 10 minutes" is referring to a period of feedback or a period of reduction of delta or theta waves. 
Regarding claim 7, the phrase "find channels" in steps (c) and (d) renders the claim indefinite because it is not clear if the channels are referring to EEG electrode inputs. The specification does not provide a read on this.
Regarding claim 7, the phrase " by performing of features (a) and (b) above" in steps (c) and (d) renders the claim indefinite because it is not clear if all of the limitations of (a) and (b) result in the reduction in absolute theta waves and how finding channels relates to the limitations of (a) and (b). It also is unclear how features (a) and (b) impact the right hemisphere of the brain since Broca’s area and Wernicke’s area are located in the left hemisphere.  
Regarding claim 7, the phrase “induced by a multi-sensory learning process” renders the claim indefinite because it is not clear if the multi-sensory learning process is incorporated into the biofeedback system or is a separate process from the system. The specification does not provide a read on this. 
Regarding claim 7, the phrase “a cognitively active state biofeedback process” renders the claim indefinite because it is not clear if the cognitively active state biofeedback process is incorporated into the biofeedback system or is a separate process from the system. The specification does not provide a read on this. 
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the components of the EEG biofeedback system that perform the recited steps (a)-(d).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (WO2016182974A1), as evidenced by Nunez ("Electroencephalogram", NPL Cite V)
Regarding claim 1, Kim discloses an EEG biofeedback system (Paragraph [00123] "In one embodiment, the present invention further comprises a neurofeedback loop." "Neurofeedback is also called EEG Biofeedback,") comprising a biofeedback apparatus in the form of a head-mountable device including an electrode array (Paragraph [0047] "a head-mounted EEG system having a sensor unit comprising a headband 113 that includes a plurality of electrode sensors 111 to provide contact or near contact with the scalp of a user.") for measuring bioelectrical signals generated by a cerebral cortex (this is inherent as evidenced by Nunez, "Electroencephalogram", NPL Cite V on page 1,  “Most EEG signals originate in the brain’s outer layer (the cerebral cortex)”) of a human brain and a computer device (Paragraph [0055] "In one embodiment of the present invention, portable electronic device 150 may be a handheld electronic device such as a portable media player, cellular telephone, internet-capable device, a personal digital assistant ("PDA"), any other portable electronic device, or any combination thereof.") receiving and analyzing data collected by the biofeedback apparatus and providing audiovisual feedback to a user (Paragraph [0046] "A portable electronic device 150 that is a separate device can be temporarily coupled together to form an integrated unit, which can be worn on a user's head to monitor the electrical brain activity" Paragraph [0042] "Another aspect of the invention relates to operatively coupling (e.g., electronically) the portable electronic device to the head-mounted EEG device such that the portable electronic device and head-mounted EEG device can communicate and operate with one another.", Paragraph [0076] “the system is configured to utilize the processing capability of the portable electronic device to coordinate the visual stimulus and the acquisition of the brain activity of the user.”, Paragraph [0078] "In some embodiments, memory can provide additional storage for EEG content and/or image-based content that can be played back (e.g., audio, video, test, and games)." Paragraph [00123] “Neurofeedback is a type of biofeedback that measures brain waves to produce a signal that can be used as feedback to teach self-regulation of brain function. Neurofeedback is commonly provided using video or sound, with positive feedback for desired brain activity and negative feedback for brain activity that is undesirable.”)
Features or steps (a) - (d) are intended use of the claimed system and do not provide further limitations on the claimed systems. The head mounted device as disclosed by Kim is fully capable of accomplishing the steps (a)-(d).
Regarding claim 4, the phrase “during a cognitively active period induced by a multi-sensory learning process” does not further limit the EEG biofeedback system since it is not clear that the EEG biofeedback system provides the multi-sensory learning process or what the functional requirements of the multi-sensory learning are. Therefore, Kim reads on claim 4, as Kim discloses an EEG biofeedback system (Paragraph [00123] "In one embodiment, the present invention further comprises a neurofeedback loop." "Neurofeedback is also called EEG Biofeedback,") that is fully capable of performing biofeedback during a cognitively active period induced by a multi-sensory learning process.
Regarding claim 5, as disclosed supra, since it is not clear that the EEG biofeedback system provides the multi-sensory learning process or what the functional requirements of the multi-sensory learning are, the limitations on the multi-sensory learning process involving the “use of pictures, sound and video to teach letters, predetermined text” do further limit the EEG biofeedback system as Kim discloses an EEG biofeedback system (Paragraph [00123] "In one embodiment, the present invention further comprises a neurofeedback loop." "Neurofeedback is also called EEG Biofeedback,"). It should be noted that Kim does disclose "In some embodiments, memory can provide additional storage for EEG content and/or image-based content that can be played back (e.g., audio, video, test, and games)" (Paragraph [0078]).
Regarding claim 7, steps (a)-(d) are intended use of the claimed system. The structural limitation  that the system is an EEG biofeedback system is disclosed by Kim ((Paragraph [00123] "In one embodiment, the present invention further comprises a neurofeedback loop." "Neurofeedback is also called EEG Biofeedback," Paragraph [0076] “the system is configured to utilize the processing capability of the portable electronic device to coordinate the visual stimulus and the acquisition of the brain activity of the user.”, Paragraph [0078] "In some embodiments, memory can provide additional storage for EEG content and/or image-based content that can be played back (e.g., audio, video, test, and games)." Paragraph [00123] “Neurofeedback is a type of biofeedback that measures brain waves to produce a signal that can be used as feedback to teach self-regulation of brain function. Neurofeedback is commonly provided using video or sound, with positive feedback for desired brain activity and negative feedback for brain activity that is undesirable.”). The element “followed by cognitively active state biofeedback process configured to perform biofeedback during a cognitively active period induced by a multi-sensory learning process for at least 20 sessions.” does not further limit the system since it is not clear if the multi-sensory learning process is incorporated into the system. Therefore, the element requires the system to perform biofeedback for multiple sessions (which would be inherent), which was disclosed supra. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2016182974A1) as applied to claim 1 above, and further in view of BrainMaster Technologies (“Electrode Positions. Neurofeedback, qEEG, biofeedback, and more”, NPL Cite U, Page 2).
Regarding claim 2, Kim discloses “Multiple headbands 113 can be used to secure the head-mounted display EEG device 101 near the front of the user's head and the sensors 111 to measure different cross sections of the head (Paragraph [0047]). Kim does not disclose that Broca’s area is read by electrodes at the F3, F7, and FC5 position according to the International 10-20 system. BrainMaster Technologies teaches that Broca’s area is located in Brodmann areas #44L and #45L, in addition to disclosing the electrode positions FC5, F3, F7 are the closest to Brodmann areas #44L and #45L. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kim, with placing the electrodes at FC5, F3, F7 as taught by BrainMaster Technologies, since such a modification would provide the predictable results of utilizing Kim’s ability to move the electrodes anywhere on the scalp to target the Broca’s area for EEG signal measurement by placing the electrodes at the location closest to the target area.
Regarding claim 3, Kim does not disclose that Wernicke’s area is read by electrodes at the T7 position according to the modified combinatorial nomenclature International 10-20 system. BrainMaster Technologies teaches that Wernicke’s area is located in Brodmann area #22L, in addition to disclosing the electrode position T7 is the closest to Brodmann area #22L. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kim, with placing the electrodes at T7 as taught by BrainMaster Technologies, since such a modification would provide the predictable results of utilizing Kim’s ability to move the electrodes anywhere on the scalp to target the Wernicke’s area for EEG signal measurement by placing the electrode at the location closest to the target area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raesi "Efficacy of Neurofeedback Training on Reading and Spelling Skills of 8 to 12 Years Old Children With Dyslexia" and Nazari “The effectiveness of neurofeedback training on EEG coherence and neuropsychological functions in children with reading disability.” disclose methods of using biofeedback to reduce Theta and Delta waves, while increasing Beta waves to improve reading and spelling skills. In addition, Raesi discloses the 15 minutes of training and 20 sessions. Breteler “Improvements in spelling after QEEG-based neurofeedback in dyslexia: A randomized controlled treatment study.” discloses study participants receiving reading and spelling counseling during the neurofeedback training. Howard “The cortical localization of the lexicons.” discloses the importance of Wernicke’s and Broca’s area to speech and why they would be of importance for dyslexia treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                 

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791